MARKEY, Chief Judge
(dissenting).
Appellant’s sole contribution to the art is the proposal to use Alheritiere’s process, apparatus and catalyst in the hydrolysis of acetals instead of esters. But Enk says that those skilled in the art had long known that acetals could be hydrolyzed in the presence of the same catalyst. Appellant does not deny, and nowhere attempts to disprove the truth of Enk’s statement. Lack of explicit suggestion of the substitution is not fatal to a finding of obviousness. In re Lindell, 385 F.2d 453, 55 CCPA 707 (1967). The probative question is what Enk’s disclosure means to those skilled in the art. In re Baranauckas, 395 F.2d 805, 55 CCPA 1204 (1968).
That Enk does not supply temperatures, pressures and the like is of no moment. Alheritiere supplies them.
The unpredictability of catalytic processes loses import here. Enk, Alher-itiere and appellant all employ the same catalyst.
The alcohol formed in the hydrolysis of both esters and acetals is capable of side reaction. As recognized in appellant’s specification, temperatures must be limited to avoid risk of such alcohol reaction.
Enk’s invention is totally irrelevant. It does not in any manner refute or conflict with the statement of Enk concerning the knowledge and level of skill in the art. Nor does it suggest that acetals could not be hydrolyzed in Alheritiere’s process and apparatus.
Finding no error in the board’s upholding of the examiner’s rejection under 35 U.S.C. § 103, I would affirm its decision.